 In the Matter of FULLER MANUFACTURING COMPANY,EMPLOYERandLOCAL UNION No. 822 OFTHEINTERNATIONAL UNION, UNITED AUTO-MOBILE WORKERSOF AMERICA, A. F. OF L., PETITIONERCase No. 7-UA-2135.=Decided January 17,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition for a union-shop authorization election duly filed,a hearingwas held before Francis E. Burger, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerrorand are herebyaffirmed.Pursuantto the provisions of Section 3 (b) of the National LaborRelationsAct, the Board.has delegated its powers in connection withthis caseto a three-member panel [ChairmanHerzog and MembersHouston andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithinthe meaning ofthe Act.2.The labor organization involved claims to represent certainemployeesof the Employer.3.The Petitioner is the exclusive bargaining representative ofemployees of the Employer as provided in Section 9 (a) of the Actand is currently recognized by the Employer.The Petition alleges, and we find, that more than 30 percent 'of theemployees in the unit represented by the Petitioner desire to makean agreement with the Employer requiring membership in the Peti-tioner as a condition of employment in such unit, which allegation wassupported by documentary evidence submitted by the Petitioner.No question affecting commerce exists concerning the representa-tion of employees of the Employer in the unit sought by the Petitioner:Accordingly, we find that the requirements for a union-shop author-ization election, as set forth in Section 9 (e) (1) of the amended Act.havebeen met.4.We find, substantially in accord with the stipulation of the par-ties, that all employees of the transmission division of the Employer,88 NLRB No. 30.165 166DECISIONSOF NATIONALLABOR RELATIONS BOARDat its Kalamazoo, Michigan, plant, excluding all foundry employees,guards, office and clerical employees, and supervisors, constitute aunit appropriate for the purposes of Section 9 (e) (1) of the Act.5.The parties disagree as to the voting eligibility of certain laid-off employees.The Petitioner urges that they be found ineligible tovote.The Employer is unwilling to agree to this in view of the pro-visions of the contract between the parties, but would rather have thematter resolved by the Board.The Employer is engaged in the business of manufacturing heavyduty truck transmissions.Due to economic conditions,' the Employ-er's payroll has declined from approximately 638 employees on June1, 1948, to approximately 265 employees on August 1, 1949.Underthe terms of a contract between the Employer and the Petitioner, alllaid-off employees are carried indefinitely on a seniority list main-tained by the Employer.2The Employer contends that, under the contract, the laid-off em-ployees have a definite interest in employment with the Employer.The Petitioner, on the other hand, contends that the laid-off employeeshave no reasonable expectancy at this time of being recalled to workand should therefore not be permitted to vote.It appears from the record that the Employer has two types of lay-offs : temporary and permanent or indefinite.A temporary layoff isone where the employee is advised to report at a specific time in thefuture; a permanent or indefinite layoff is one where, at the time ofthe layoff, the employee is not advised as to when he will be recalled 3'The Employer's witnesses stated that all employees presently laid offcome within the category of permanent or indefinite layoffs, but itwas their opinion that conditions will improve by June 1950, thusbringing production back to about 75 or 80 percent of normal."How-' In a letter to its employees, dated May 23, 1949,the Employer explainedthat "Manychanges have occurred since we entered1949.Sales of trucks have fallen off drastically,and several lines of industrial equipment such as logging and material handling havealso slowed down.Practically all our customers have cut back on their orders andschedules to us.Customers are also reducing their stock of materials (inventories) tomatch theirlowered rate of production.This means further schedule reductions to usuntil their excess stocks are used up."2The contractprovides for seniority for all employees within a department,and thatwhen a department is substantially reduced, necessitating indefinite layoffs,such em-ployees shall thereupon gain plant seniority and be transferred to other departments, ifthey are qualified to perform the jobs available there.aFor example, when employees are temporarily laid off, their group life and hospitaliza-tion insurance remains in force ; however, when an employee is permanently laid off, hisinsurance is terminated.Furthermore,temporarily laid-off employees are not entitledto plant-wide seniority,but those that are permanently laid off are entitled to suchseniority.4The Employer had originally anticipated sales to some of its customers of a new typetorque converter in the fall of 1949, but work on that project wascompletelystopped inSeptember 1949.There was testimony of its resumption in the spring of 1950, but inview of the past experience,itcould not be predicated with any measure of certainty. FULLER MANUFACTURING COMPANY167'ever, the Employer was unable to state with any degree of certaintythat the hoped-for improvement in economic circumstances would infact materialize.When asked by representatives of the Petitioner astowhenthe laid-off individuals might be recalled, the Employer ad-vised them that it could make no promises or commitments but that-their recall depended entirely on business conditions.5The Board has held that the pertinent issue in determining eligi-ibility is whether laid-off employees have a reasonable expectancy ofreemployment with the Employer in the near future 6On the basisnear future of these particular laid-off employees is highly speculative.Under the circumstances, their layoffs, for eligibility purposes, mustbe deemed permanent.'Accordingly, we find them ineligible to par-4icipate in the election hereinafter directed.DIRECTION OF ELECTIONPursuant to Section 9 (e) (1) of the National Labor Relations Act,.an election by secret ballot shall be conducted as early as possible, butnot later than 30 days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 of Na-tionalLabor Relations Board Rules and Regulations, among theemployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the payroll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said payroll period, because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to authorize Local Union No. 882 ofthe International Union, United Automobile Workers of America,A. F. of L., to make an agreement with Fuller Manufacturing Com-pany requiring membership in the aforesaid labor organization as acondition of employment in such unit.5Thus, the. manager of the transmission division testified that "it is anybody'sguessas to how long the present recession will last."6Lima Hamilton Corporation, 87NLRB 65;U. S. Rubber Company, Milani. Plant (Foot-,wear Division),86 NLRB 338.1F. C. Mason Company,86 NLRB71; Martin J. Barry, Inc.,83 NLRB 1146.